FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3850
                 _____________________________

JOSEPH L. MCDANIELS,

    Appellant,

    v.

MARGARET A. MCDANIELS,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

                          July 23, 2019


PER CURIAM.

     Appellant, Joseph L. McDaniels, appeals the trial court’s
Order on Former Husband’s Supplemental Petition for
Modification of Alimony and Former Wife’s Amended Motion for
Contempt, raising three issues, only two of which merit discussion.
Appellant first argues that the trial court erred in denying his
petition to modify his $4,000 monthly alimony obligation because
he had become permanently disabled subsequent to the entry of
the parties’ dissolution judgment. As Appellant points out, the
dissolution judgment provided that his alimony obligation was
non-modifiable for a certain period of time unless he became
permanently disabled “as determined by a physician or the social
security administration.” As the trial court found, none of the
medical records upon which Appellant relied stated that he was
permanently disabled. Nor did Appellant file for social security
disability as a result of his conditions. Given such, the trial court
did not abuse its discretion in denying the petition to modify. See
Wood v. Blunck, 152 So. 3d 693, 695 (Fla. 1st DCA 2014)
(explaining that a trial court’s ruling on a motion to modify an
alimony obligation is reviewed for an abuse of discretion); see also
Broemer v. Broemer, 109 So. 3d 284, 288 (Fla. 1st DCA 2013)
(noting that the trial court deemed it relevant that the former wife,
while claiming to have disabling conditions, never applied for
“social security or disability” and no physician had found her to be
medically disabled).

     Appellant also argues that the trial court, which found him in
contempt for not satisfying his alimony obligation, failed to make
a finding that he had the ability to pay the ordered purge amount
of $8,000. While Appellant is correct that such a finding is
required when a court finds a party in contempt for failure to pay,
Appellant failed to preserve this argument for appeal. See
Williams v. Williams, 152 So. 3d 702, 704 (Fla. 1st DCA 2014)
(holding that the former husband failed to preserve for appeal his
argument that the trial court erred in failing to find that he had
the present ability to pay a purge amount by not raising it below).

    Accordingly, we affirm the order on appeal.

    AFFIRMED.

LEWIS, MAKAR, and BILBREY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Eduardo J. Mejias of AAA Family Law, LLC, Altamonte Springs,
for Appellant.

Beth M. Terry, Law Office of Beth M. Terry, P.A., Jacksonville, for
Appellee.
                                 2